OPINION

CLAYTON, Judge:
Perry Michael Scroggins appeals from the March 11, 2013, judgment and sentence of the Daviess Circuit Court, which found him guilty of manufacturing methamphetamine and sentenced him to ten years’ incarceration. We reverse and remand.
In April of 2012, Scroggins was indicted for one charge each of manufacturing methamphetamine and controlled substance endangerment to a child, fourth degree. A warrant was issued for his arrest. On August 22, Scroggins filed an interstate detainer demand for trial, in which he indicated that he was currently incarcerated and serving a two-year sentence in Indiana. Scroggins was transferred to Kentucky where he was arraigned on October 5, 2012. Following his arraignment, a district court case which was identical to the underlying circuit court case, was dismissed, and an order of release was entered by the district court. Therefore, while the underlying circuit court case was still pending, the Daviess County Detention Center misinterpreted the district court dismissal and, on November 2, 2012, returned Scroggins to Indiana. Upon discovering the detention center’s mistake, the trial court issued a new warrant. Scroggins was returned to Kentucky and again placed in the custody of the Daviess County Detention Center.
Following his return to Kentucky, Scroggins filed a motion to dismiss the charges against him. Therein, Scroggins argued that the Commonwealth had violat*235ed the Interstate Agreement on Detainers (IAD), Kentucky Revised Statutes (KRS) 440.450, when he was returned to Indiana prior to the disposition of his Kentucky charges. The trial court denied Scrog-gins’s motion to dismiss by order entered January 30, 2013. Thereafter, Scroggins entered into a conditional guilty plea, in which he reserved the right to appeal the trial court’s ruling on his motion to dismiss. A final judgment and sentence on that guilty plea were entered on March 11, 2013. This appeal followed.
Scroggins’s sole argument on appeal is that the trial court erred when it failed to dismiss his charges. He argues that the Commonwealth violated the IAD when it failed to dispose of his case prior to returning him to Indiana. We agree.
This Court has identified the IAD as:
a statutory scheme which prescribes procedures by which an out-of-state prisoner may demand the speedy disposition of charges pending against him in Kentucky (Article III) and procedures by which a prosecutor can secure the presence of a prisoner detained in another state for disposition of an outstanding charge (Article IV).
Ward v. Commonwealth, 62 S.W.3d 399, 402 (Ky.App.2001). The purpose of the IAD is twofold: to eliminate abuses of the detainer system and to present detainees with a speedy and fair trial. Id.; Matthews v. Commonwealth, 168 S.W.3d 14 (Ky.2005). Scroggins argues that the Commonwealth violated Article II of the IAD, which reads in relevant part:
If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.
KRS 440.450, Article 111(4). Scroggins asks this court to apply the holding of Alabama v. Bozeman, in which the Supreme Court of the United States held that the language of the IAD is absolute and contains no de minimus exception to the “no return” requirement. Alabama v. Bozeman, 533 U.S. 146, 121 S.Ct. 2079, 150 L.Ed.2d 188 (2001). We agree that Boze-man is applicable herein. The Court in Bozeman clearly indicates that the language of the IAD is absolute. Furthermore, the language of the IAD provides “[t]his agreement shall be liberally construed so as to effectuate its purposes.” KRS 440.450, Article IX. As stated above, the purposes of the IAD are to eliminate abuses of the detainer system and to present detainees with a speedy and fair trial. Ward, 62 S.W.3d 399; Matthews, 168 S.W.3d 14. Scroggins’s continued prosecution has clearly frustrated these goals.
For the foregoing reasons, the March 11, 2013, judgment and sentence of the Daviess Circuit Court is reversed and remanded with instructions to grant Scrog-gins’s motion to dismiss.
JONES, Judge, concurs by separate opinion.
DIXON, Judge, concurs by separate opinion and joins in the separate concurrence of Judge JONES.